         Case 1:18-cv-02929-RBW Document 32-1 Filed 07/12/19 Page 1 of 2



                        IN THE UNITED STATES DISTRICT COURT
                            F'OR THE DISTRICT OF' COLUMBIA

CAROL A. LÊWIS, et al.,                           )
                                                  )
                Plaintiffs,                       )
                                                  )
                                                  )
                                                  )   Case   No. 18-cv-2929 (RBW)
ALEX M. AZAR II, in his official                  )
capacity as Secretary of Health and               )
Human Services,                                   )
                                                  )
                Defendant.                        )
                                                  )

                              DECLARATION OF'LARRY D. YOUNG

         l, Larry D. Young, declare as follows:

         1.     I am the Group Director of the Medicare Contractor Management Group at the

Centers for Medicare    & Medicaid Services (CMS). In this role, I am responsible fot the

oversight and management of the Medicare administrative contractors (MACs). I have held this

position since November 2014.

         2.     Due to the nature of my official duties, I am familiar with the instructions given to

the   MAC responsible for processing claims submitted by Ms. Carol Lewis and Dr. Jonathan

Bloom for coverage of continuous glucose monitors. I am also familiar with the system that this

MAC     has put in place to handle such claims.

         3.     Because Ms. Lewis and Dr. Bloom have won court judgments regarding coverage

for continuous glucose monitors, their claims are treated differently than ordinary claims for

coverage of such devices.
       Case 1:18-cv-02929-RBW Document 32-1 Filed 07/12/19 Page 2 of 2



       4.      Specifically, the MAC responsible for processing these claims has implemented a

system that notes when such claims are submitted by Ms. Lewis or Dr. Bloom, and then

approves them for payment. This system has been in place since at least August 201 8.

       5.      The system now includes a weekly query to confirm that Ms. Lewis and Dr.

Bloom have no pending claims for coverage ofcontinuous glucose monitors that are in need of

processing, nor any that have been inadvertently denied.

       6.      Since August 2018, Ms. Lewis has submitted two claims for coverage          of

continuous glucose monitors, one in September 201 8 and the other in December 201         8. Both of

those claims have been   paid. The claim originally submitted by Ms. Lewis in May 2018 has also

been paid.

       7   .   CMS and the relevant MAC are both working diligently to see that claims

submitted by Ms. Lewis and Dr, Bloom for coverage of continuous glucose monitors are handled

appropriately in light ofthe district court judgments they have won on this issue.
                                  ,¡   *:t   *X*,*{.'t***r¡+'}r<**'ßt t {.**,t

       Pursuant to 28 U.S.C. $ 1746, I declare under penalty ofperjury that the foregoing is true

and correct.


       Executed this   //,ùday of July 2019.




                                                      LARRY
                                                      Group
                                                      Medicare Contractor             Group
                                                      Centers for Medicare & Medicaid Services
                                                      Baltimore, Maryland




                                                          2
